EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Specification:

After the title insert – 

This application is a continuation of US application 14/386048, filed September 18, 2022, now US Patent No. 10836712.  US Application 14/386048 is a 371 of PCT/US2013/034299, filed March 28, 2013.  PCT/US2013/034299 has priority of US 61/617796, filed March 30. 2012. –

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  A flavor composition and use comprising 1 ppb — 10 ppm N-oleoyl-aspartic acid, or an edible salt thereof selected from chlorides, sulphates, phosphates, gluconates, sodium, citrates, carbonates, acetates, and lactates; and at least one flavor co-ingredient selected from the group consisting of sugars, fats, flavor oils, flavor aromatics, oleoresins, essences, distillates, extracts, spices, seasonings, salt, salt tastants, umami tastants, MSG, calcium ions, phosphate ions, organic acids, proteins, purines, savory flavor compounds, natural flavors, artificial flavors, aldehydes, esters, and mixtures thereof is not taught nor fairly suggested by the prior art or any combination thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         
LAW
September 7, 2022